Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-17) in the reply filed on 30 December 2021 is acknowledged.  The traversal is on the ground(s) that claim 18 explicitly refers to claim 1, and thus has not been shown to be independent or distinct from claim 1.  This is not found persuasive because applicant has not demonstrated how the inventions of Group I and Group II are independent or distinct. For example, the composition disclosed in Claim 1 of the instant application could be used for applications other than as an adhesive pellicles, such as a general purpose sealant.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018062835 A1 (WO ‘835).
Regarding Claims 1 and 6-8, WO ‘835 discloses a curable adhesive composition (paragraph 0018 of the English translation) comprising a catechol-based organic compound, an amine-based polymer compound, and an oxygen inclusion structure (paragraph 0020 of the English translation). The oxygen inclusion structure may include an airgel, a web, a sheet, a foam, a sphere, a tube, a porous structure, or a lattice structure containing 1 to 99% oxygen .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018062835 A1 (WO ‘835) in view of JP 2001293820 A (JP ‘820).
Regarding Claims 2-5, WO ‘835 teaches a composition according to instant claim 1. However, WO ‘835 does not disclose polyvinylalcohol (PVA) as the polymer, nor does this reference teach the phenolic compounds according to instant claim 2. JP ‘820 teaches a laminate film that utilizes a high hydrogen-bonding resin and an oxygen absorbing layer (paragraph 0005 of the English translation). JP ‘820 lists polyvinyl alcohol and polyethyleneimine as suitable high hydrogen-bonding resins (paragraph 0009 of the English translation).  JP ‘820 also lists pyrogallol and gallic acid as oxygen absorbents that react with oxygen (paragraph 0021 of the English translation). WO ‘835 and JP ‘820 are analogous art because both references pertain to uses of phenolic compounds with polymers. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use polyvinylalcohol as the polymer and gallic acid as the phenolic compound in .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018062835 A1 (WO ‘835) in view of US 20130052379 A1 (Huang).
Regarding Claim 9, WO ‘835 discloses an adhesive composition comprising pyrogallol, polyethyleneimine (PEI), and water. However, the molecular weight of the PEI used in WO ‘835 is 750 kDa (or 750,000 Daltons). Huang teaches the use of PEI for an adhesive wherein the PEI preferably has a molecular weight of 20,000 to 1,000,000 Daltons (paragraph 0019). WO ‘835 and Huang are analogous art because both references pertain to the use of polyethyleneimine in adhesive compositions. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use PEI having the molecular weight taught by Huang in the composition disclosed by WO ‘835 because lower molecular weights fail to improve the bond strength of the adhesive and higher molecular weights are difficult to incorporate into the adhesive composition (see Huang, paragraph 0019). The molecular weight of the polymer could be chosen to achieve a desired viscosity, as the viscosity of a polymer in solution is known to increase with the molecular weight of the polymer.
Claims 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018062835 A1 (WO ‘835) in view of US 20160349610 A1 (Hsu).
Regarding Claim 10, WO ‘835 discloses an adhesive according to instant claim 1. However, WO ‘835 does not disclose the use of said adhesive for pellicles. Hsu teaches a pellicle assembly comprising a transparent pellicle membrane (paragraph 0025), a frame supporting the pellicle membrane (paragraph 0026), and a membrane adhesive layer combining the pellicle membrane with the frame (paragraph 0029). The membrane may include one or more materials including silicon, polymer, silicon nitride (SiN), polycrystalline silicon (poly-Si), silicon carbide (SiC), and/or a silicon-based compound (paragraph 0025). Hsu also teaches a second adhesive layer interposed between the pellicle frame and the mask to bond them .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018062835 A1 (WO ‘835) in view of US 20160349610 A1 (Hsu) as applied to claim 10 above, and further in view of JP 2001293820 A (JP ‘820).
Regarding Claim 13, WO ‘835 and Hsu do not disclose the use of polyvinylalcohol or any of the phenolic compounds presented in instant claim 13. However, as explained above, JP ‘820 lists polyvinyl alcohol and polyethyleneimine as suitable high hydrogen-bonding resins (paragraph 0009 of the English translation).  JP ‘820 also lists pyrogallol and gallic acid as oxygen absorbents that react with oxygen (paragraph 0021 of the English translation). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use polyvinylalcohol as the polymer and gallic acid as the phenolic compound in the composition disclosed by WO ‘835, when used as the adhesive for the pellicle assembly taught by Hsu, because, as taught by JP ‘820, these compounds are suitable equivalent replacements for polyethyleneimine and pyrogallol, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/11/2022